Citation Nr: 1001689	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for diabetes mellitus, 
as a result of exposure to herbicides (Agent Orange).

4.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetic 
neuropathy, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for the 
issues currently on appeal.  

This matter was previously before the Board in June 2007, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

The issues of service connection for diabetes mellitus as a 
result of exposure to herbicides and service connection for 
hypertension and diabetic neuropathy, including as secondary 
to diabetes mellitus, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
bilateral tinnitus.

2.  There is competent evidence of chronic tinnitus since 
discharge from service.

3.  There is probative evidence of a link between the 
Veteran's tinnitus and his military service.

4.  The Veteran currently has an acquired psychiatric 
disorder, diagnosed as panic disorder.

5.  There is probative evidence showing the Veteran's current 
panic disorder is related to his military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  A psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2003 and 
August 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, the August 2007 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  It also provided 
to the Veteran the additional information necessary to 
establish service connection for a disability as secondary to 
a service-connected disability.  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in August 2007, after issuance of the initial 
unfavorable AOJ decision in April 2003.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in March 
2003, followed by subsequent VCAA and Dingess notice in 
August 2007, the RO readjudicated the claim in an SSOC dated 
in July 2009.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and medical records 
from the Social Security Administration (SSA).  Private 
treatment records also have been associated with the claims 
file.  Further, the Veteran has submitted numerous statements 
in support of his claims.  He also has been provided VA 
examinations in connection with his claims.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2007 remand.  Specifically, the RO 
was instructed to provide VCAA notice pursuant to Dingess, 
supra; obtain records of the Veteran's visit to Vung Tau, 
Republic of Vietnam, during his period of service in Thailand 
from January 1968 to December 1968; provide VA examinations 
regarding his hypertension and diabetic neuropathy if service 
connection were granted for diabetes mellitus; and provide VA 
examinations for his psychiatric disorder and tinnitus to 
determine the nature and etiology of these disorders.  The 
Board finds that the RO has complied with these instructions 
and that the VA examination reports dated in December 2008 
substantially comply with the Board's June 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


A.  Tinnitus

In this case, the Veteran asserts that his tinnitus was 
incurred in service as a result of exposure to acoustic 
trauma.  See notice of disagreement (NOD) dated in April 2003 
and the Veteran's statement dated in September 2008.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA treatment records show treatment for 
tinnitus in July 2008.  Further, a recent VA examination in 
December 2008 found that the Veteran has tinnitus.  See VA 
examination report dated in December 2008.  Thus, the 
evidence of record confirms that the Veteran currently has 
tinnitus.

In-service, a review of the Veteran's STRs reveals no 
complaint of, or treatment for, tinnitus.  However, in his 
separation examination report dated in December 1968, the 
Veteran recorded a complaint of hearing loss and clinical 
findings noted slight hearing loss, which often occurs 
concurrently with tinnitus.  See, e.g., Harrison's Principles 
of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th 
ed. 1998).  

Post-service, treatment records reveal no complaint of, or 
treatment for, tinnitus until July 2008.  However, the 
Veteran reported experiencing ringing in his ears since 
service.  See the Veteran's statement dated in September 2008 
and VA examination report dated in December 2008.  In this 
regard, because tinnitus is a disease that, by its very 
nature, is based on purely subjective complaints (the 
Veteran's perception that he has ringing in his ears), the 
Board may accept his lay statements as evidence that he has 
experienced tinnitus since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As to a nexus between the Veteran's current tinnitus and his 
active military service, the findings of the December 2008 VA 
examiner provide strong evidence in favor of the claim.  
Specifically, during the examination, the Veteran complained 
of suffering from tinnitus since service, with increased 
severity over the years.  He complained of a constant, 
moderate to moderately severe high-pitched or cricket noise.  
Upon a review of the claims file and an examination of the 
Veteran, the VA examiner noted that the Veteran has bilateral 
hearing loss, and indicated that his tinnitus is likely 
associated with the hearing loss, which has been documented 
to have begun in service.  He indicated that the Veteran 
reported noticeable tinnitus shortly after discharge from 
service, that his STRs noted onset of hearing loss, and that 
his tinnitus is consistent with his hearing loss and most 
likely due to the same etiology.  Thus, the VA examiner 
concluded that the Veteran's tinnitus is at least as likely 
as not caused by, or a result of, his exposure to noise 
during service.  See VA examination report dated in December 
2008.  Since there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides evidence in favor of the claim 
for direct service connection.  

While the December 2008 VA examiner indicated a possibility 
that aging, recreational gunfire, diabetes, head injury, and 
caffeine have contributed to the Veteran's tinnitus, the 
Board finds this statement to be speculative, as the VA 
examiner merely indicated that it is a possibility.  Further, 
the VA examiner indicated that the Veteran's tinnitus is most 
likely associated with his hearing loss, which was found 
prior to the Veteran's separation from service.  Thus, giving 
the Veteran the benefit of the doubt, the Board finds that 
the preponderance of the evidence is in favor of his claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  

B.  Psychiatric Disorder

The Veteran maintains that his current psychiatric problems 
are the result of exposure to an in-service stressor of 
witnessing a fatal aircraft crash at Utapao Royal Thai Navy 
Base during his service in Thailand from January 1968 to 
December 1968.  See the Veteran's statements dated in 
February 2003 and September 2008.

As mentioned, the first, and perhaps most fundamental, 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
post-service private, VA, and SSA records document that the 
Veteran was diagnosed with major depressive disorder, panic 
disorder, and an affective/mood disorder.  In June 2006, the 
Veteran also was assessed with PTSD.  A recent VA examination 
in December 2008 also confirmed the diagnosis of panic 
disorder.  Thus, it is evident that the Veteran currently has 
a psychiatric disorder.  Consequently, the determinative 
issue is whether any of these conditions is somehow 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

A review of the Veteran's STRs shows they are negative for 
any complaint, treatment, or diagnosis of a psychiatric 
disorder.  His separation examination in December 1968 is 
also negative for any diagnosis of a psychiatric disorder.  
However, through research performed at the Board, the 
Veteran's account of the fatal aircraft crash at Utapao Royal 
Thai Navy Base was confirmed.  See Board remand dated in June 
2007.  

Post-service, the first medical evidence of a psychiatric 
disorder is noted in a June 1998 private treatment record, 
which noted that the Veteran complained of some feelings of 
depression.  See private treatment record from D.A. Mazal, 
M.D., dated in June 1998.  Subsequently, private, VA, and SSA 
records document the diagnoses of major depressive disorder, 
panic disorder, an affective/mood disorder, and PTSD.  He has 
continuously received treatment for his psychiatric disorder 
since his initial diagnosis.  

As to a nexus between the Veteran's current psychiatric 
disorder and his active military service, the findings of the 
December 2008 VA examiner provide strong evidence in favor of 
the claim.  Specifically, the VA examiner initially noted the 
Veteran's verified stressor of witnessing the crash of an 
aircraft during service in Thailand.  Upon a review of the 
claims file and the Veteran's mild symptoms of avoidance and 
hypervigilance, he determined that the Veteran's symptoms did 
not meet the criteria for a diagnosis of PTSD; however, he 
provided a diagnosis of panic disorder.  Further, he opined 
that the Veteran's panic disorder is at least as likely as 
not caused by, or a result of, the in-service stressor of 
witnessing an aircraft crash.  The VA examiner explained that 
the Veteran's history of experiencing anxiety while living 
near the Fort Lauderdale Airport could reasonably be 
connected to his in-service stressor.  Further, his decrease 
in panic attacks could be explained by his recent relocation 
to a more rural area away from an airport.  See VA 
examination report dated in December 2008.  Since there is no 
contrary medical examination of record, the Board finds that 
this report is entitled to great probative weight and 
provides probative evidence in favor of the claim for direct 
service connection.  

Thus, giving the Veteran the benefit of the doubt, 
service connection for an acquired psychiatric disorder 
(i.e., panic disorder) is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  With regard to PTSD, post-
service VA records also have diagnosed the Veteran with PTSD.  
However, upon objective testing, the December 2008 VA 
examiner determined that the Veteran did not have PTSD.  In 
order to establish service connection for PTSD, there must be 
current medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent 
evidence of a nexus between current PTSD symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, 
the Board finds the most probative medical evidence is 
against a finding that the Veteran has PTSD related to his 
alleged in-service stressor as the diagnoses of PTSD as noted 
in the VA treatment records provide no explanation for the 
diagnoses and do not connect the PTSD with any alleged in-
service stressor.  In any event, this decision is considered 
a full grant of the benefits sought by the Veteran for his 
acquired psychiatric disorder claim, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
when a claimant makes a psychiatric disorder claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  In essence, his 
PTSD and panic disorder are encompassed within the same 
claim.



ORDER

Service connection for tinnitus is granted. 

Service connection for an acquired psychiatric disorder 
(panic disorder) is granted. 


REMAND

Before addressing the merits of the issues of diabetes 
mellitus, hypertension, and diabetic neuropathy, the Board 
finds that additional development of the evidence is 
required.

In this case, the Veteran's claims on appeal have been raised 
and addressed to include as being related to Agent Orange 
exposure or to diabetes mellitus.  Specifically, the 
Veteran's claims for service connection for diabetes 
mellitus, hypertension, and diabetic neuropathy have been 
addressed as due to Agent Orange exposure or as due to 
diabetes mellitus. The Veteran has claimed service connection 
for diabetes mellitus as due to Agent Orange exposure.  He 
asserts exposure to Agent Orange either presumptively based 
on his presence in-country in Vietnam while visiting his 
brother, or base on exposure to Agent Orange that was sprayed 
on or around bases where he was stationed in Thailand.

In this regard, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

In this case, although the Veteran's SPRs and DD Form 214 
confirm he served in a foreign country during the Vietnam 
era, they indicate that this foreign service was in Thailand 
and not in Vietnam.  Further, despite the Veteran's 
assertions that he visited his brother in Vietnam during the 
Vietnam era, there is no evidence to support such assertion.  
Thus, in the absence of evidence that the Veteran served in 
Vietnam, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  

The Veteran's SPRs confirm, however, that he served in 
Thailand from January 1968 to December 1968.  The Veteran 
also has alleged exposure to various chemicals, including 
Agent Orange, while stationed in Thailand.  See the Veteran's 
statements dated in February 2003 and September 2008.  

In this respect, regarding the Veteran's assertions of Agent 
Orange exposure in Thailand, VA has developed specific 
procedures to determine whether a Veteran was exposed to 
herbicides in a vicinity other than the Republic of Vietnam 
or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n), directs that a detailed 
statement of the Veteran's claimed herbicide exposure be sent 
to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the inventory of herbicide 
operations maintained by the Department of Defense (DoD) to 
determine whether herbicides were used or tested as alleged.  
If the exposure is not verified, a request should then be 
sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  See BVA Fast Letter 09-20 
(May 6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  The Court has 
consistently held that evidentiary development procedures 
provided in the Adjudication Procedure Manual are binding.  
See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding 
that the Board failed to comply with the duty-to-assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by M21-1).  Thus, 
the Board concludes that this matter must be remanded, 
including for compliance with the procedures set forth in the 
VA Adjudication Manual.

In this regard, the RO should first attempt to obtain the 
Veteran's complete service personnel records, to include any 
orders or travel documents, from the appropriate facility.  
The requests should continue either until the records are 
obtained or until it is reasonably certain that the records 
do not exist or that further efforts to obtain the records 
would be futile.  All efforts to obtain these records should 
be fully documented, and any federal facility should provide 
a negative response if records are not available.

The RO also should request that the Veteran submit 
information pertaining to the approximate dates, location, 
and nature of his alleged exposure.

Once the RO has obtained the information as to the 
approximate dates, location, and nature of the alleged 
exposure, it should then furnish a request to the Agent 
Orange Mailbox with the Veteran's detailed description of 
exposure to obtain a review of DOD's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the response from the Agent Orange Mailbox 
inquiry confirms that herbicides were used as alleged, the RO 
should determine whether service connection for diabetes 
mellitus is otherwise in order.  If confirmation is not 
obtained, then the RO should send an inquiry to JSRRC for 
verification of herbicide exposure from non-tactical, 
commercial use on any location identified by the Veteran.

Next, with regard to hypertension and diabetic neuropathy, 
the Court has held that a claim that is inextricably 
intertwined with another claim that remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim. Harris v. Derwinski, 1 Vet. App. 180 
(1990).  Following the above development, if service 
connection for diabetes mellitus is granted, the two 
secondary service connection claims (diabetic neuropathy and 
hypertension) must be developed and re-adjudicated.  In this 
regard, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court discussed the steps to be taken in determining whether 
a VA examination is necessary prior to final adjudication of 
a claim.  In disability compensation claims, the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that 
the third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

In this case, the Board notes that the Veteran already has 
been provided with a VA examination regarding his diabetic 
neuropathy in October 2008, which found that his diabetic 
neuropathy is related to his diabetes mellitus.  Thus, if 
service connection is granted for diabetes mellitus in this 
case, then a VA examination for hypertension only is 
necessary to determine whether it is secondary to the 
diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
another VCAA letter, informing of the 
complete notice and duty-to-assist 
provisions as applicable to his claims.  
The letter should address, in particular, 
claims for service connection based on 
Agent Orange exposure, and the new 
rulemaking discussed herein with 
procedures to address claims based on 
Agent Orange exposure in Thailand.

The letter should explain the relative 
roles of VA and the Veteran in obtaining 
evidence to support the claim.  The letter 
should ask the Veteran to submit any 
evidence he has, and should inform him 
that it is ultimately his responsibility 
to see that pertinent evidence is 
received.

2.  The RO should attempt to obtain the 
Veteran's complete service personnel 
records, to include any orders or travel 
documents, from the appropriate facility.  
The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  All efforts 
to obtain these records should be fully 
documented, and any federal facility 
should provide a negative response if 
records are not available.

3.  The RO should contact the Veteran and 
request that he submit information 
pertaining to the approximate dates, 
location, and nature of his alleged 
exposure.

4. After obtaining information as to the 
approximate dates, location, and nature of 
the Veteran's alleged exposure, the AOJ 
should furnish a request to the Agent 
Orange Mailbox 
(VAVBAWAS/CO/211/AGENTORANGE) to obtain a 
review of Department of Defense inventory 
of herbicide operations in order to 
determine whether herbicides were used as 
alleged.  If the response from the Agent 
Orange Mailbox inquiry confirms that 
herbicides were used as alleged, then the 
RO should determine whether service 
connection is otherwise in order.  If 
confirmation is not obtained, the RO 
should then send an inquiry to the U.S. 
Army Joint Services Records Research 
Center (JSRRC) for verification of alleged 
herbicide exposure from non-tactical, 
commercial use on the base from the Armed 
Forces pest Management Board (formerly, 
the Armed Forces Pest Control Board).

The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile. If the RO is 
unable to locate those records, then a 
memorandum of the RO's efforts in 
attempting to obtain those records should 
be associated with the claims file.

5.  If the development requested above 
leads to a grant of service connection for 
diabetes mellitus, then the RO should also 
arrange for an examination by an 
appropriate specialist to determine the 
nature and etiology of the Veteran's 
claimed hypertension.  

The physician should review the pertinent 
evidence in the claims file, examine the 
Veteran, elicit a complete history of high 
blood pressure and offer a diagnosis.  If 
hypertension is shown, the physician 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that diabetes mellitus has 
caused hypertension.  If that answer is 
"no", then the physician should address 
whether it is at least as likely as not 
that diabetes mellitus has made 
hypertension more severe or harder to 
treat.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

6.  Readjudicate the Veteran's claim for 
service connection for diabetes mellitus 
as a result of exposure to Agent Orange, 
and claims for service connection for 
hypertension and diabetic neuropathy, 
including as secondary to diabetes 
mellitus, in light of the examination 
provided to him in October 2008, any 
current examination provided to him, and 
any additional medical evidence received 
since the SSOC in July 2009.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
should be given an opportunity to respond 
to the SSOC before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


